Citation Nr: 0508540	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  97-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959, and from July 1960 to July 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
dated in February 1996, that denied a compensable rating for 
residuals of tonsillectomy.  In October 2002, the Board 
issued a decision on several other issues and, consistent 
with regulations extant at the time, ordered development of 
the tonsillectomy rating claim in a separate development 
memorandum.  However, subsequent controlling laws caused the 
Board to cease all development functions of this nature.  
Consequently, in November 2003, the Board remanded the matter 
to the RO for additional development.  The development has 
been accomplished, and the case is returned to the Board for 
decision.  


FINDING OF FACT

Residuals of a tonsillectomy have not been shown to be 
productive of hoarseness with inflammation of cords or mucous 
membrane.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
tonsillectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.27, 4.31, 4.97, 
Diagnostic Code 6599-6516 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

Based on service medical records showing tonsillectomy in 
service, the RO, in a January 1993 rating decision, granted 
service connection for residuals of tonsillectomy and 
assigned a 0 percent, or noncompensable, disability 
evaluation.  The veteran filed a claim for an increased 
rating in January 1995.  In February 1996, the RO denied that 
claim.  The veteran has appealed that noncompensable 
evaluation.  

A VA hospital report dated in March 1995, outpatient records 
dated in 1994 and 1995, records from Collum and Carney Clinic 
dated from January 1990 to July 1994, and records from Wadley 
Regional Medical Center dated from 1990 to 1994, do not show 
treatment or findings related to residuals of a 
tonsillectomy.  Moreover, recent, updated VA treatment 
records, dated from January 1990 to April 2003, as well as 
records from R. S. Gurav, M.D., dated from November 1996 
through August 2002, show no treatment for residuals of a 
tonsillectomy.  

The veteran was afforded VA examinations for his 
tonsillectomy residuals in February 2003 and June 2004.  At 
the February 2003 examination, he reported that he underwent 
tonsillectomy in service in 1956.  The examiner reviewed the 
service medical records and noted the procedure.  The veteran 
reported that over the years he had recurrent flare-ups and 
that he would get flare-ups and sinus infections, especially 
when exposed to children.  He states that he develops a sore 
throat and severe swelling in the throat making it hard for 
him to have secretions that allow swallowing.  He noted that, 
over the years, he had to be hospitalized and take 
antibiotics to treat the problems.  He estimated that he 
annually experienced two to three bouts of tonsillitis and 
these required antibiotics and cough syrup.  He reported it 
takes three to seven days to recover from these bouts of 
swelling.  He takes Nyquil every night because he fears if he 
does not, he will cough and strangle himself.  He notes that, 
during the bouts of tonsillitis, he sounds hoarse, like a 
goat.  Otherwise, he has no other change in his voice or 
trouble eating.  

Physical examination revealed a normal tongue; beefy and with 
no pathology.  There was no erythematic or plaques.  
Posterior oropharynx showed uvula in midline.  The palate 
elevated symmetrically.  The were small tonsillar buds in 
both tonsil crypts, with the left more prominent and with a 
mild amount of erythema, but without pus or exudates.  The 
veteran reported soreness on the left.  There was no oral 
mucosal lesion, and dentition was good.  The neck was obese 
but supple, with shotty lymph nodes in the left submandibular 
region but without enlargement or tenderness.  Nasal 
examination showed nasal septal deviation towards the left 
with right turbinate hypertrophy without significant 
discharge.  The veteran did admit to maxillary sinus 
fullness.  Tympanic membranes were clear.  His voice was 
normal, there was no hoarseness.  There were no nasal polyps 
appreciated.  Vocal cords were not visualized for the 
examination.  The impression on CT scan was a normal sinus 
study.  

The diagnosis was post tonsillectomy, 1956, residuals.  The 
examiner noted small recurrent tonsillar buds and some 
irritation on the left one on examination.  Sinus congestion 
also caused soreness in the throat.  The examiner noted that 
the veteran associated the sinus symptoms with exacerbations 
of tonsillitis which he has reportedly been experiencing post 
tonsillectomy.  The examiner found it likely that the post 
nasal drip irritated the throat and triggered the symptoms.  
It was noted that the veteran admitted to two to three 
episodes per year requiring antibiotic therapy and cough 
medication.  

In June 2004, the veteran underwent an additional VA 
specialist examination for evaluation of his residuals of 
tonsillectomy.  The veteran's claim folder was reviewed by 
the examiner.  The examiner recounted the history of 
tonsillectomy in service.  The veteran reported that he 
suffered chronic bronchitis since the surgery, and that over 
the last few years he developed redness, thin skin and 
thickness on the outside of the throat.  He also reported a 
two year history of feeling strangled and choked, especially 
with spicy foods.  He kept a glass of water handy in case he 
started to feel this way.  Also, he took Nyquil regularly, 
which seemed to help.  The examiner noted a reported history 
of two cerebrovascular accidents (CVAs), the most recent and 
most severe having occurred in 1994 and resulting in left-
sided paralysis of the arm, leg, face, and speech, from which 
he slowly recovered.  He still experienced a persistent long-
term memory loss.  Diabetes was diagnosed after the CVAs.  He 
reported that he smoked all of his adult life but now only 
smoked 10 cigarettes per day.  His voice was reportedly 
normally very good but occasionally hoarse if he strained it.  

Physical examination revealed normal ear canals and tympanic 
membranes.  There was no pain palpating the paranasal 
sinuses.  The nasal airways appeared normal with no mass or 
lesion noted in the anterior nares.  The oral cavity, 
oropharynx, hypopharynx, and larynx appeared normal.  Vocal 
cords were symmetrical without polyps, thickening or 
submucous infiltration or inflammation.  The veteran's voice 
was not hoarse, but normal on the examination.  The 
impression was status post tonsillectomy without sequelae.  
The examiner explained that he found no physical abnormality, 
either seen or perceived, on examination.  Though the veteran 
stated he had bronchitis, the examiner noted that he 
continued to smoke and appeared to have some sequelae from 
his CVAs, and a diagnosis of diabetes.  


II.  Analysis

A. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the VA to the veteran dated in January 2003 and March 2004.  
The letter dated in January 2003 was sent from the Board, 
while the March 2004 letter was sent from the VA Appeals 
Management Center.  These informed the veteran what was 
required for increased ratings generally (i.e., records of 
treatment for his residuals of a tonsillectomy) and of his 
and VA's respective responsibilities in terms of obtaining 
information and evidence in this claim.  He was also asked to 
submit any evidence in his possession to VA.  Neither letter 
was mailed to the appellant prior to the initial RO 
adjudication of his claim in February 1996.  

Although the section 5103(a) notice provided to the veteran 
was deficient as to its timing, that error was 
nonprejudicial.  See Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
The appellant did not provide any additional evidence in 
response to the letters that was not fully considered by the 
RO in the supplemental statement of the case (SSOC) issued in 
November 2004.  There is simply no indication that 
disposition of his claim would have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including 
service medical, VA and private medical records from R. S. 
Gurav, M.D., Wadley Regional Medical Center, and Collum and 
Carney Clinic, as discussed above, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran underwent VA examination for 
tonsillectomy residuals in February 2003 and June 2004.  
Additional examination and/or opinion is not warranted in 
this case because the evidentiary record is sufficient to 
rate the claim.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim.


B. Increased rating 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  This 
appeal arises from a claim for increase, thus, the present 
level of the disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the Schedule does not provide a no 
compensable evaluation for a diagnostic code, a no 
compensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).

The veteran's service-connected residuals of tonsillectomy is 
currently rated 0 percent disabling or noncompensable under 
Diagnostic Codes 6599-6516.  Residuals of tonsillectomy is 
not listed on the Rating Schedule and the RO assigned 
Diagnostic Code 6599 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99".  See 38 C.F.R. § 4.20 (2004).  
The RO determined that the most closely analogous Diagnostic 
Code is 38 C.F.R. § 4.97, Diagnostic Code 6516, chronic 
laryngitis.  

Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  A 30 percent disability 
evaluation is warranted for hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on a biopsy.  38 C.F.R. § 4.97, DC 6516 
(2004).

A compensable evaluation is not warranted for the veteran's 
service-connected residuals of tonsillectomy.  The 
preponderance of the medical evidence shows that the 
residuals of tonsillectomy are not producing current 
compensable pathology.  There is no chronic laryngitis, 
hoarseness, with inflammation of cords or mucous membrane.  
The June 2004 VA examiner diagnosed status post tonsillectomy 
without sequelae.  The examiner explained that he found no 
physical abnormality, either seen or perceived, on 
examination.

The veteran contends, through written documents, reported 
history at his 2003 and 2004 examinations, and hearing 
testimony provided in April 1997, that his neck is enlarged 
and he has problems swallowing and choking.  He believes 
these problems are residuals of his tonsillectomy in service.  

Although the VA examiner in 2003 found some signs of 
residuals, namely small tonsillar buds in both tonsil crypts, 
with the left more prominent and with a mild amount of 
erythema, there was no hoarseness observed on either 
examination, no inflammation of cords and no inflammation of 
mucous membrane.  The veteran has admitted he gets good 
control of his symptoms with Nyquil.  The record does not 
show repeated hospitalization for residuals of tonsillectomy 
as reported by the veteran in the 2003 examination.  The June 
2004 examination report included a review of the 2003 
examination report.  Again, it clearly concluded there were 
no sequelae, and instead noted the history of left sided 
abnormalities due to the CVA in 1994.  The Board finds this 
examination report to be consistent with the record, 
internally consistent and well-supported, and thus highly 
probative as to the presence of any sequelae of the 
tonsillectomy.  

Accordingly, the evidence as a whole does not show that the 
service-connected disability produces hoarseness, 
inflammation of cords or mucous membrane to warrant a 10 
percent disability rating under Diagnostic Code 6516.  In 
fact, the most recent VA examination report concludes that 
the veteran did not have current sequelae of the 
tonsillectomy.  Inasmuch as the veteran contends that he has 
other signs and symptoms related to his tonsillectomy (e.g. 
lung or upper respiratory disease) the record does not show 
any other compensable disability manifestations that have 
been attributed to residuals of tonsillectomy. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, the Board finds no basis upon which to assign a 
higher disability evaluation.

To the extent the veteran has asserted that the symptoms and 
manifestations of his service-connected residuals of 
tonsillectomy require frequent hospitalization, the record 
does not reflect this fact.  Nor is there probative evidence 
showing marked interference with employment as the result of 
his residuals of tonsillectomy.  In sum, the evidence he has 
presented does not reflect a disability picture that is so 
exceptional or unusual that it is not adequately represented 
by VA's Schedule.  Accordingly, the Board does not find that 
additional action is warranted under 38 C.F.R. § 3.321(b)(1).  
The RO in fact denied to refer this case on an extraschedular 
basis in the November 2004 supplemental statement of the 
case.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased (compensable) disability 
rating for residuals of tonsillectomy.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule discussed above is not for 



application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An increased (compensable) rating for residuals of 
tonsillectomy is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


